MEMORANDUM**
Ronald W. Batch appeals the district court’s admission of evidence at his trial. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Regardless of whether the records in question were organized and used to prepare Batch’s personal income tax, they were also business records. Thus, paragraph eight properly allowed their seizure and we affirm under any standard of review.1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. United States v. Marbella, 73 F.3d 1508, 1515 (9th Cir.1996) (explaining that, in reviewing mixed questions of fact and law, a *701reviewing court applies different standards depending on whether legal or factual issues predominate).